 1                                  UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
 4 Clayton A. Lewis, et al.,                                Case No.: 2:16-cv-02787-JAD-NJK
 5                     Plaintiffs
 6 v.                                                                Order Adopting
                                                              Report & Recommendation,
 7 Caesars Entertainment Corporation, et al.,            Directing the Entry of Final Judgment,
                                                                    and Closing Case
 8                     Defendants
                                                                       [ECF No. 85]
 9
10
11            In a 22-page report and recommendation evaluating whether sanctions are warranted

12 against sole-remaining Defendant Bingli Yang and her counsel, Aaron Aquino, Esq., for
13 continued violations of the court’s orders, Magistrate Judge Nancy J. Koppe recommends that I
14 enter default judgment against Yang for $81,319 in compensatory damages, $162,638 in punitive
                                          1
15 damages, and $2,564 in attorney’s fees. The deadline to object to that report and
16 recommendation was April 25, 2019, and no party has filed an objection or moved to extend the
17 deadline to do so. “[N]o review is required of a magistrate judge’s report and recommendation
                                 2
18 unless objections are filed.”
19            Accordingly, with good cause appearing and no reason to delay, IT IS HEREBY

20 ORDERED that the Report and Recommendation [ECF No. 85] is ADOPTED in full;
21            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk of Court is

22 directed to ENTER FINAL JUDGMENT against Defendant Bingli L. Yang in the amount of
23
24
25
     1
26       ECF No. 85.
     2
27    Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
28
                                                    1
 1 $81,319 in compensatory damages, $162,638 in punitive damages, and $2,564 in attorney’s fees,
 2 for a total default judgment against Yang of $246,521, and CLOSE THIS CASE.
 3                                                       _________________________________
                                                                    ___________
                                                                             _________
                                                                             __      _ __
                                                                                        ____
 4                                                       U.S. Districtt Judge
                                                                           dge Jennifer
                                                                        Juudg         e A.
                                                                               Jenniffer A. Dorsey
                                                         Dated: April 30, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
